Continuation Sheet (PTO-303)			
Advisory Action
Applicant’s arguments to overcome the final rejection of claims 1-2 under nonstatutory double patenting rejection is not persuasive. 
Applicant argues that “Claim 11 of copending Application No. 15/974,551 is directed to a micro light emitting diode pixel structure including, inter alia, a pixel thin film transistor circuit comprising a current mirror and a linearized transconductance amplifier coupled to the current mirror. However, claim 11 of copending Application No. 15/974,551 does not recite "the linearized transconductance amplifier to generate a pulse amplitude modulated current," as is required by Applicant's claim 1 of the present Application. As such, Applicant's claim 1 of the present Application is patentably distinct from claim 11 of copending Application No. 15/974,551.”
 In repose to Applicant’s argument, it respectfully submitted that the co-pending application clearly claimed “a linearized transconductance amplifier coupled to the current mirror” as recited in claim 11. The only difference is that the allegedly intended functional limitation, i.e., “to generate a pulse amplitude modulated current” which is inherent to the function of a linearized transconductance amplifier. Hence, the intended function within the scope of the copending Application No. 15/974,551. 
In this case, “if noted a previous patented device, in its normal and usual operation will perform the function which appellant claims in a subsequent application for process patent, then such application for process patent will have been anticipated by the former patented device.” See In re Ackenbach, 7 USPQ 268 (CCPA 1930); In re King, 231 USPQ 136 (Fed. Cir. 1986).  

	Therefore, Applicant’s arguments in this matter has no merit and the finality previous Office action is still maintained. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 27, 2022